10-4617
     Mehmood v. Holder
                                                                                      BIA
                                                                                 Straus, IJ
                                                                             A071 993 787
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 17th day of June, two thousand thirteen.

    PRESENT:
                    JOSEPH M. MCLAUGHLIN,
                    PIERRE N. LEVAL,
                    ROSEMARY S. POOLER,
                        Circuit Judges.

    _____________________________________

    KHALID MEHMOOD, AKA KHALID MAHMOOD,
             Petitioner,

                         v.                                 10-4617
                                                            NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONERS:                  Glenn T. Terk, Wethersfield, CT

    FOR RESPONDENT:                   Tony West, Assistant Attorney
                                      General; Paul Fiorino, Senior
                                      Litigation Counsel; Matthew B.
                                      George, Trial Attorney, Office of
                                      Immigration Litigation, United States
                                      Department of Justice, Washington,
                                      D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Khalid Mehmood, a native and citizen of Pakistan, seeks

review of an October 13, 2010, order of the BIA, affirming

the November 24 2008, decision of Immigration Judge (“IJ”)

Michael W. Straus, which denied Mehmood’s application for

adjustment of status and ordered him removed.     In re

Mehmood, No. A071 993 787 (B.I.A. Oct. 13, 2010), aff’g No.

A071 993 787 (Immig. Ct. Hartford Nov. 24, 2008).    We assume

the parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we have reviewed

both the IJ’s and the BIA’s opinions “for the sake of

completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

2008) (per curiam).    The applicable standards of review are

well-established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    Mehmood initially argues that he is not barred from

adjustment of status under Immigration and Nationality Act

(“INA”) § 212(a)(9)(C)(i)(II), 8 U.S.C. §

1182(a)(9)(C)(i)(II), a provision that went into effect in

April 1997 as part of the Illegal Immigration Reform and


                                2
Immigrant Responsibility Act (“IIRIRA”), see Pub. L. No.

104-208, Div. C, § 309(a), 110 Stat. at 3009-625, because

“this provision was meant to apply to those aliens who had

been removed and who were still inadmissible.” Under that

provision, an alien is “admissible” if, after being removed,

he “enters or attempts to reenter the United States without

being admitted.” 8 U.S.C. § 1182(a)(9)C)(i)(II).   Prior to

IIRIRA, an alien previously excluded was barred from seeking

readmission for one year, and because Mehmood remained

outside the United States for more than one year following

his exclusion, he would not jave beem inadmissible prior to

his reentry without inspection under .   See 8 U.S.C.

§ 1182(a)(6)(A) (1994) (amended 1997, providing that “[a]ny

alien who has been excluded from admission and deported and

who again seeks admission within one year of the date of

such deportation is excludable”).   Therefore, it is not

disputed that under the law in effect when Mehmood was

excluded in 1992, he was inadmissible for only one year.

However, Mehmood provides no authority in support of his

suggestion that INA § 212(a)(9)(C)(i)(II) “was meant to

apply to those aliens who had been removed and who were

still inadmissible, as a result, and reentered the United




                             3
States unlawfully,” nor is any such limitation supported by

the statutory language.

    Mehmood’s primary contention is that the agency erred

in retroactively applying INA § 212(a)(9)(C)(i)(II) to bar

him from adjusting his status, because he remained outside

the United States for more than one year following his 1992

exclusion, as was required under former 8 U.S.C.

§ 1182(a)(6)(A) (1994).   In determining whether a statute is

impermissibly retroactive, we first look to whether the

statute clearly specifies that it is to have retroactive

effect.    See Samuels v. Chertoff, 550 F.3d 252, 260 (2d Cir.

2008) (citing Landgraf v. USI Film Prods., 511 U.S. 244, 257

(1994)).   Where, as here, the statute has an effective date,

without explicit guidance as to its retroactive effect, we

proceed to determine whether the application of the statute

would produce an impermissible retroactive effect, i.e.,

whether it “‘takes away or impairs vested rights acquired

under existing laws, or creates a new obligation, imposes a

new duty, or attaches a new disability, in respect to

transactions or considerations already past.’”     Id. (quoting

INS v. St. Cyr, 533 U.S. 289, 321 (2001)).




                               4
    Mehmood argues that applying INA § 212(a)(9)(C)(i)(II)

to his case would have an impermissible retroactive effect

because it would “impair[] a right he possessed prior to its

enactment,” meaning that before IIRIRA, having remained

outside the United States for the requisite one year,

Mehmood had an expectation that, if he returned to the

United States and married a United States citizen, he would

be eligible for adjustment of status.   In Herrera-Molina v.

Holder, 597 F.3d 128, 135 (2d Cir. 2010), we considered the

case of an alien who married a United States citizen before

IIRIRA went into effect, but applied for adjustment of

status after the effective date of IIRIRA, a provision of

which barred him from adjustment.   We concluded that

applying IIRIRA to the alien was not impermissibly

retroactive because the alien had not applied for adjustment

of status before IIRIRA’s effective date and therefore had

no vested right to adjustment of status. Id. at 135-38.

Here, Mehmood did not re-enter the United States, marry a

United States citizen, or apply for adjustment of status

until after the April 1, 1997 effective date of INA

§ 212(a)(9)(C)(i)(II).   Therefore, his argument that



                              5
applying INA § 212(a)(9)(C)(i)(II) to his case would have an

impermissible retroactive effect is a fortiori without

merit.    See id.

    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             6